

116 HR 2675 IH: Department of Veterans Affairs Policy for Medicinal Cannabis Use Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2675IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Moulton (for himself, Mr. Gaetz, Mr. Soto, Mr. Johnson of Georgia, and Mr. Crist) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for a Department of Veterans Affairs policy on medicinal cannabis, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Policy for Medicinal Cannabis Use Act of 2019. 2.Department of Veterans Affairs policy on medicinal cannabis (a)PolicyThe policy of the Department of Veterans Affairs on medicinal cannabis is as follows:
 (1)Veterans are encouraged to discuss their medicinal cannabis use with their health care providers without fear of negative repercussions.
 (2)Veterans shall not be denied any benefit under the laws administered by the Secretary of Veterans Affairs by reason of cannabis use.
 (3)The participation of a veteran in a State-legal marijuana program shall not affect the veteran’s eligibility for care and services furnished by the Department of Veterans Affairs.
 (4)The use or possession of cannabis is prohibited on all Department property and in all Department facilities pursuant to Federal law, which applies at such locations and not the laws of the State where the property or facility is located.
 (5)Department medical providers shall honor the desires of their patients to seek alternative forms of treatment.
 (6)The Department of Veterans Affairs acknowledges medicinal cannabis use may be a legitimate alternative treatment and a Department medical provider will not recommend a veteran for drug addiction treatment solely by reason of medicinal cannabis use.
 (7)Department medical providers are permitted to discuss cannabis use as part of comprehensive care planning and may adjust treatment plans as necessary. Treatment adjustment should be relevant and a veteran should have the freedom to seek a second opinion if the veteran feels the change is not fair.
 (8)Department medical providers will annotate a veteran’s cannabis use in the medical record of the veteran in order to have the information available in treatment planning. As with all clinical information, this is part of the confidential medical record and protected under patient privacy and confidentiality laws and regulations. Department medical providers will not record that a patient has a marijuana addiction problem in their medical record if the patient is responsibly using medicinal cannabis.
 (9)Department clinicians shall follow Federal laws and regulations relating to medicinal cannabis. (10)Department medical providers may not be fired nor have any other adverse personnel action taken against them for discussing cannabis use with their patients.
 (11)Department scientists may conduct research on cannabis benefits and risks under regulatory approval.
 (12)Department medical providers may not dissuade participation in non-Department medicinal cannabis research.
 (b)Dissemination of policyThe Secretary of Veterans Affairs shall disseminate the policy under subsection (a) widely, including by displaying such policy prominently in all Department of Veterans Affairs hospitals and clinics and online.
 (c)Repeal in event of Federal legalizationIf the use of medicinal cannabis becomes legal under Federal law, the requirement under subsection (a)(4) shall be repealed.
			